Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 
[STEP 1] The claim recites at least one step or act. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 1, 10 and 12 recite(s) “obtaining, by at least one hardware processor implementing a conversational intelligent tutor system, from a student, a partially correct natural language answer to a question posed by said conversational intelligent tutor system; accessing, by said at least one hardware processor implementing said conversational intelligent tutor system, contextual knowledge related to said student; based on said partially correct answer and said contextual knowledge, said at least one hardware processor applying at least one of a rule set and a predictive model to select at least one scaffolding option for said student; and causing said at least one scaffolding option to be displayed to said student.”
The limitation of as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processor” or “a conversational intelligent tutor system,” nothing in the claim element precludes the step from practically being performed in the mind. 
The limitation of “obtaining, from a student, a partially correct natural language answer to a question; accessing contextual knowledge related to said student; based on said partially correct answer and said contextual knowledge, applying at least one of a rule set and a predictive model to select at least one scaffolding option for said student; and causing said at least one scaffolding option to said student,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “hardware processor,” “memory” [claim 12] or “a conversational intelligent tutor system,” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses tutoring students via scaffolding.
If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “hardware processor,” “memory” or “a [conversational intelligent tutor] system”.
The “hardware processor,” and “memory” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
 steps is recited at a high-level of generality such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or memory to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “conversational intelligent tutor system” to perform the aforementioned steps amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally linking the use of the aforementioned concept to a particular technological environment or field of use. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).

The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister et al (U.S. Patent Application Publication 2017/0293845), hereinafter McAllister.
Regarding claims 1, 10 and 12, McAllister discloses a method/medium/apparatus comprising: 
obtaining, by at least one hardware processor implementing a conversational intelligent tutor system, from a student, a partially correct natural language answer to a question posed by said conversational intelligent tutor system (Abstract, 810 in FIG. 16; ¶0064: “the AI agent 124 can comprise a question answering computing system, all or portions of an intelligent tutoring system, pedagogical agent, or the like.”; ¶0210: “This determination can include, for example, determining if the response is a correct response, an incorrect response, a partially correct response, or the like.”; ¶0222: “After the content has been selected and/or provided, the process 800 proceeds to block 810, wherein a response, also referred to herein as a response communication is received.”); 
accessing, by said at least one hardware processor implementing said conversational intelligent tutor system, contextual knowledge related to said student (806 in FIG. 16; ¶0220: “At block 806 of the process 800, user metadata is received and/or retrieved.  In some embodiments, the user metadata can be received and/or retrieved from the database server 104 and specifically from the user profile database 301.  In some embodiments, the user metadata can identify one or several attributes of the user such as, for example, a user skill level, one or several learning styles, progress through content, location in a content network, location in a content progression, progress through a content progression, historic response data such as identification of one or several questions correctly or incorrectly answered, or the like.”); 
a scaffolding hint; question generation; answer specific feedback; a text; a text summary; and a follow-up question.”); and 
causing said at least one scaffolding option to be displayed to said student (822 in FIG. 16; ¶0227: “In some embodiments, the intervention can be selected by the recommendation engine 686 and can be provided to the user via the user device 106, and specifically via the I/O subsystem 526 of the user device 106.  In some embodiments, the intervention can include interaction with the AI agent.”).

Regarding claims 2, 11 and 13, McAllister further discloses said at least one hardware processor iteratively updating said at least one of a rule set and a predictive model based on evaluation of learning gains associated with candidate scaffolds across a population of students (¶0220: “all or portions of the user metadata can be based on a skill model, which can be dynamically adjusted by the model engine 682 in response to received responses.”; ¶0225: “After the user data has been updated, the process 800 proceeds to block 818, wherein all or portions of the user data are compared to an intervention threshold.  In some embodiments, this comparison can include the retrieving of the intervention threshold from the database server 104, and specifically from the threshold database 310.  In some embodiments, this intervention threshold can delineate between users designated for receipt of an intervention and users designated for nonreceipt of an intervention.  In some embodiments, this 

Regarding claims 3 and 14, McAllister further discloses that said iterative updating comprises said at least one hardware processor continuously assessing said learning gains and updating said at least one of a rule set and a predictive model (816 and 826 in FIG. 16; ¶0220: “all or portions of the user metadata can be based on a skill model, which can be dynamically adjusted by the model engine 682 in response to received responses.”; see also ¶¶0224 and 0229; ).

Regarding claim 4, McAllister further discloses that said iterative updating comprises an external entity assessing said learning gains (¶0220: “all or portions of the user metadata can be based on a skill model, which can be dynamically adjusted by the model engine 682 in response to received responses.”; ¶0226: “After the intervention threshold has been compared to the user data, the process 800 proceeds to decision state 820, wherein it is determined whether to intervene.  In some embodiments, this determination can be made based on the results of the comparison of the intervention threshold to the user data.  This determination can be made by the server 102.  In some embodiments, if a determination is made to intervene, then an alert can be sent to the supervisor device 110.”).

Regarding claims 5 and 15, McAllister further discloses that said at least one hardware processor implementing said conversational intelligent tutor system gathering said contextual knowledge related to said student while said student answers said posed question and during at least one past interaction with said student (¶0220: “all or portions of the user metadata can be based on a skill model, which can be dynamically adjusted by the model engine 682 in response to received responses.”).

Regarding claims 6 and 16, McAllister further discloses that, in said applying step, said at least one scaffolding option comprises a combination of scaffolds (¶0020: “In some embodiments, the intervention can be at least one of: targeted remediation content; a scaffolding hint; question generation; answer specific feedback; a text; a text summary; and a follow-up question.”).

Regarding claims 7 and 17, McAllister further discloses that said contextual knowledge gathered by said at least one hardware processor implementing said conversational intelligent tutor system comprises: size of a gap between said partially correct natural language answer and a corresponding reference answer; and a topic mastery level corresponding to said student's mastery level for a topic of said question posed by said conversational intelligent tutor system (¶0220: “In some embodiments, the user metadata can identify one or several attributes of the user such as, for example, a user skill level, one or several learning styles, progress through content, location in a content network, location in a content progression, progress through a content progression, historic response data such as identification of one or several questions correctly or incorrectly answered, or the like.  In some embodiments, all or portions of the user metadata can be based on a skill model, which can be dynamically adjusted by the model engine 682 in response to received responses.  In some embodiments, the skill model can be based on a distribution such as, for example, a normal distribution and can be characterized by, for example, a center, a standard deviation, or the like”).

Regarding claims 8 and 18, McAllister further discloses that said applying comprises applying said predictive model, wherein said predictive model comprises a machine learning model based on features comprising: size of a gap between said partially correct natural language answer and a corresponding reference answer; a topic mastery level corresponding to said student's mastery level for 

Regarding claims 9 and 19, McAllister further discloses that said at least one hardware processor taking into account at least one practical scaffold limitation when selecting said at least one scaffolding option for said student (¶0020: “In some embodiments, the intervention can be at least one of: targeted a scaffolding hint; question generation; answer specific feedback; a text; a text summary; and a follow-up question.”).

Regarding claim 20, McAllister further discloses that said at least one processor is operative to implement said conversational intelligent tutor system by executing a conversational intelligent tutor package and a scaffold selection framework; said at least one processor is operative to access said contextual knowledge related to said student via said scaffold selection framework; said at least one processor is operative to, based on said partially correct answer and said contextual knowledge, via said scaffold selection framework, apply said at least one of a rule set and a predictive model to select at least one scaffolding option for said student; and said at least one processor is operative to cause said at least one scaffolding option to be displayed to said student via said conversational intelligent tutor package (¶0258: “In some embodiments, the intervention can include one or several of: interaction with the AI agent 124; targeted remediation content; scaffolding hints; question generation; answer specific feedback; text and/or text summaries; follow-up questions, or the like.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715